DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 1-9, 12-17, 19, and 20 are pending and have been examined in this Office Action.  Claims 10, 11, and 18 have been canceled since the last Office Action.  
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 12-17, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 14 recite that the motion parameter from the inertial measurement unit is used only when a predetermined period of time has elapsed since the calculation of the static feature.  However, the explicit limitation that the inertial measurement unit is only used in this instance and at no other time is not adequately described within the specification.  The specification describes that the inertial only during certain times.  
Claim(s) 2-9, 12, 13, 15-17, 18, 19, and 20-22 is(are) rejected because it(they) depend(s) on claim 1 or 14 and fail(s) to cure the deficiency(ies) above.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0016740 to Cui et al. in view of “Use of Inertial Sensors to Support Video Tracking” to Aron et al.
As per claim 1, Cui discloses a driver assistance system for an ego vehicle (Cui; At least the abstract), comprising:
a GPS receiver configure to determine a course geolocation measurement of the ego vehicle (Cui; At least paragraph(s) 44);
a camera configured to measure a visual appearance of each of at least one static feature located in a vicinity of the ego vehicle (Cui; At least paragraph(s) 36, 45, 54); and
an electronic control unit configured to (Cui; At least paragraph(s) 9): 

using a map, identify a real-world location of the at least one static feature (Cui; At least paragraph(s) 54, 57, 59, and 60;
calculate a static feature measurement of a location of the ego vehicle using the relative position of the at least one static feature and the ego vehicle and the real-world location of the at least one static feature (Cui; At least paragraph(s) 36, 60, and 62);
receive the coarse geolocation measurement from the GPS receiver (Cui; At least paragraph(s) 44); and
combine the coarse geolocation measurement of the ego vehicle with the static feature measurement of the location of the ego vehicle to form a fine geolocation position (Cui; At least paragraph(s) 36 and 63-64);
wherein the system further includes an inertial measurement unit that is configured to measure at least one ego vehicle motion parameter (Cui; At least paragraph(s) 41 and 66); and
Cui discloses that the motion parameter is used and would be used when a predetermined time has passed since calculation of the static feature (Cui; At least paragraph(s) 41, 66, and 71), but does not explicitly disclose wherein the at least one ego vehicle motion parameter is used in determining a position of the ego vehicle only when a predetermined period of time has elapsed since the calculation of the static feature measurement.
However, the above features are taught by Aron (Aron; At least the bottom half of page 4 - the first bullet of page 5).  At the time of filing, it would have been obvious to 
As per claim 2, Cui discloses further comprising, wherein each of the at least one static feature is located within an uncertainty margin of the course geolocation measurement (Cui; At least paragraph(s) 44, 46, and 51; in order to compare the image with a map, the map has to be with some margin of the location of the vehicle, i.e., the course geolocation measurement).
As per claim 3, Cui discloses further comprising, wherein the system is further configured to use the at least one measurement of each of two or more static features in the calculation of the static feature measurement of the location of the ego vehicle (Cui; At least paragraph(s) 51, 54, and 62).
As per claim 4, Cui discloses further comprising, wherein the at least one static feature is a transition between a dashed line marking region and solid line marking region of a road on which the ego vehicle travels (Cui; At least paragraph(s) 55 and 59).
As per claim 5, Cui discloses further comprising, wherein the system is further configured to using the fine geolocation position, calculate a traffic lane along which the ego vehicle is most likely to be travelling (Cui; At least paragraph(s) 61).
As per claim 6, Cui discloses further comprising, wherein the system is further configured to determine a sub-region of the map in which to identify the real-world location of each of the at least one static feature (Cui; At least paragraph(s) 44).
As per claim 7, Cui discloses further comprising, wherein the sub-region is based on an uncertainty margin of the course geolocation measurement (Cui; At least paragraph(s) 38, 44, 46, and 51; in order to compare the image with a map, the map has to be with some margin of the location of the vehicle, i.e., the course geolocation measurement).
As per claim 8, Cui discloses further comprising, wherein the system is further configured to determine whether or not the at least one static feature is identified uniquely within the sub-region of the map (Cui; At least paragraph(s) 38 and 51; the static features are recognized and correlated with the map).
As per claim 9, Cui discloses further comprising wherein if the at least one static feature is not identified uniquely, the system is configured to wait to receive the at least one measurement of the visual appearance of each of at least one further static feature located in the vicinity of the ego vehicle (Cui; At least paragraph(s) 38 and 51; the system used recognized and correlated features, thus, if a feature were not recognized, it would not be used).
As per claim 12, Cui discloses further comprising, wherein the coarse geolocation measurement includes at least one of an ego vehicle latitude, an ego vehicle longitude, and an ego vehicle heading (Cui; At least paragraph(s) 63 and 66).
As per claim 13, Cui discloses further comprising, wherein the driver assistance system is an autonomous driving system (Cui; At least paragraph(s) 51 and 62).
As per claims 14-17, 19, and 20, Cui discloses the method of using the system of claims 1, 3, 5, 7, 12, and 13 (Cui; At least paragraph(s) 10).  Therefore, claims 14-17, 19, and 20 are rejected using the same citations and reasoning as applied to claims 1, 3, 5, 7, 12, and 13.  
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 09/08/2021, with respect to the objections and 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The objections and 35 U.S.C. 112(b) rejection of the claims have been withdrawn. 
Applicant’s arguments, see pages 10 and 12, filed 09/08/2021, with respect to the with respect to 35 U.S.C. 102 rejection of claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments, see pages 11-12, filed 09/08/2021, with respect to the 35 U.S.C. 102 rejection of claim 4 have been fully considered but they are not persuasive. Cui discloses, in at least paragraph(s) 55 and 59, that the number of dividing lines, 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362.  The examiner can normally be reached on M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David P. Merlino/Primary Examiner, Art Unit 3669